Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/01/2021 has been entered.

Allowable Subject Matter
Claims 21 and 26 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  
The indicated allowability of claims 26 and 28 is withdrawn in view of the newly discovered reference to Dickson (U.S. Patent 5,105,699).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the plane" in the second to last line of section (3).  There is insufficient antecedent basis for this limitation in the claim. Although a plane was set forth in section (2) of the wherein clause, by the way the limitations are structured as an “or” statement, it is not clear that the plane of section (3) is the same plane as section (2), as section (3) is not required to have the structure of section (2).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-7, 10, 11, 14-17, 20, 22-25, 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (U.S. Patent 7,278,344), herein referred to as Pryor in view of Mayer et al. (U.S. Patent 10,836,063), herein referred to as Mayer and in further view of Dickson (U.S. Patent 5,105,699). In regards to claims 1 and 11, Pryor discloses a food log slicing apparatus comprising: a base (base 51); a frame (housing 82) mounted on the base; a loaf tray (200) mounted on the frame, the loaf tray being divided into a plurality of side-by-side lanes (165/163 and 166/164), each lane being configured to receive multiple food logs stacked in a column in each lane (e.g. one  
Pryor does not disclose wherein (3) the drive assembly comprises individual grippers which are each respectively attached to a respective upstream end of each food log stacked in each lane of the loaf tray.  Attention is directed to the Mayer food slicer.  Mayer discloses a slicing machine for slicing several food products at once that are conveyed on an incline to the rotating blade. Each food product is provided with a product holder or gripper 28 that engage each product end to advance the product to the cutting blade.  The claim language states that “grippers which are each respectively attached to a respective upstream end of each food log stacked in each lane of the loaf tray”.  As the apparatus is being claimed in terms of the workpiece, the apparatus does not need to show the grippers being used with food items stacked in a plane, as a single row of food items with a single row of grippers would render obvious the claim 
In regards to claims 4 and 14, the modified device of Pryor discloses wherein the base wall of the loaf tray is angled at 60 degrees relative to horizontal ground (fig. 1).
In regards to claim 5 and 15, the modified device of Pryor discloses wherein the base wall of the shear bar is angled at 60 degrees relative to horizontal ground (fig. 1).
In regards to claim 6 and 16, the modified device of Pryor discloses wherein the base wall of the loaf tray is angled at 60 degrees relative to horizontal ground, and the base wall of the shear bar is angled at 60 degrees relative to horizontal ground (fig. 1).
In regards to claims 7 and 17, the modified device of Pryor discloses wherein each lane in the shear bar is generally U-shaped (fig. 2).

In regards to claims 22 and 27, the modified device of Pryor discloses wherein each lane of the loaf tray is configured to receive the food logs in the columns and rows, and each respective lane of the shear bar is configured to receive the food logs in the columns and rows from the respective lane of the loaf tray (rows 210/212 and 214/216; columns end to end stacking of food logs).
	In regards to claims 23, 24, 28 and 29, the modified device of Pryor discloses wherein the individual grippers (28; Mayer) which are each respectively attached to the respective upstream end of each food log vertically stacked in the plane in each lane of the loaf tray (as modified). 
	In regards to claim 25 and 30, the modified device of Pryor discloses wherein the individual grippers are driven by a conveyor belt (front conveyor 11; Mayer).

Claims 1, 4-7, 10, 11, 14-17, 20, 22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Pryor et al. (U.S. Patent 7,278,344), herein referred to as Pryor and in further view of Dickson (U.S. Patent 5,105,699). In regards to claims 1 and 11, Pryor discloses a food log slicing apparatus comprising: a base (base 51); a frame (housing 82) mounted on the base; a loaf tray (200) mounted on the frame, the loaf tray being divided into a plurality of side-by-side lanes (165/163 and 166/164), each lane being configured to receive multiple food logs stacked in a column in each lane (e.g. one behind the other), each lane having a base wall (163/164) on which a lowest one of  
Pryor does not disclose wherein each lane of the loaf tray is configured to receive the food logs in columns and rows, the columns and rows disposed in a plane extending laterally between side walls of each lane and extending perpendicularly to the base wall of each lane. Attention is directed to the Dickson slicing system for slicing foodstuffs.  Dickson also discloses an angled conveyor transporting a plurality of foodstuffs to a rotary slicing blade in the same manner as Pryor.  Dickson discloses that by utilizing a frame with inserts wherein the orifices of the top half are offset from the orifices of the lower half, the foodstuffs can be stacked vertically as shown in Figure 2D, to maximize the amount of food sliced per rotation of the saw blade. The curved orifices providing sidewalls for the foodstuffs.   It is considered the each of the top and bottom foodstuffs are in their own column that is offset from, yet overlapping the neighboring column.  It would have been obvious to one having ordinary skill in the art to have included a frame 
In regards to claims 4 and 14, the modified device of Pryor discloses wherein the base wall of the loaf tray is angled at 60 degrees relative to horizontal ground (fig. 1).
In regards to claim 5 and 15, the modified device of Pryor discloses wherein the base wall of the shear bar is angled at 60 degrees relative to horizontal ground (fig. 1).
In regards to claim 6 and 16, the modified device of Pryor discloses wherein the base wall of the loaf tray is angled at 60 degrees relative to horizontal ground, and the base wall of the shear bar is angled at 60 degrees relative to horizontal ground (fig. 1).
In regards to claims 7 and 17, the modified device of Pryor discloses wherein each lane in the shear bar is generally U-shaped (fig. 2).
In regards to claim 10 and 20, the modified device of Pryor discloses wherein the shear bar (200) has a planar downstream face and the slicing station comprises a driven blade (149) which is parallel to the planar downstream face of the shear bar.
In regards to claims 22 and 27, the modified device of Pryor discloses wherein each lane of the loaf tray is configured to receive the food logs in the columns and rows, and each respective lane of the shear bar is configured to receive the food logs in the columns and rows from the respective lane of the loaf tray (rows 210/212 and 214/216; columns end to end stacking of food logs; as modified by Mayer).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 4-7, 10, 11, 14-20, 22-25, 27-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M LEE whose telephone number is (571)272-8339.  The examiner can normally be reached on M-F 8a.m.- 5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/LAURA M LEE/Primary Examiner, Art Unit 3724